DETAILED ACTION
Response to Amendment
In the decision dated October 2, 2019, the PTAB reversed the rejections of claims 34 and 41 presented in the final rejection mailed July 15, 2015. Applicant has amended the claims to rewrite claims 34 and 41 into independent form via the Amendment filed September 14, 2022. However, these claims are not patentable in light of the references below. 
PROSECUTION IS HEREBY REOPENED. A Technology Center Director has approved of reopening prosecution by signing below:
/JONATHAN C TEIXEIRA MOFFAT/            Group Director TC 3700

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 34 and 41 are objected to because of the following informalities:  the phrase “elongate flexible conductor body” in line 5 should recite “an elongate flexible conductor body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 34 and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shennib (US 6137889), as evidenced by Merriam-Webster (“Implant”, http://www.merriam-webster.com/dictionary/implant).
Claims 34 and 41: Shennib discloses a hearing prosthesis for delivering sound vibrations to a component of a recipient's ear, the hearing prosthesis comprising: 
an actuator 40 configured to generate the sound vibrations (vibratory transducer 40 for generating vibrations representative of the incoming audio signals 52, col. 8, lines 27-29 and 51-54); and 
an elongate flexible conductor body 30 adapted to be vibrationally connected to the actuator 40 (col. 9, lines 53-54) and adapted to be vibrationally coupled to the ear component 18 and thus vibrationally couple the actuator to the ear component (fig. 5; col. 8, lines 13-17; col. 11, lines 41-46), and also thus vibrationally conduct mechanical vibrations from the actuator to the ear component (col. 6, lines 33-44), wherein 
the hearing prosthesis is configured such that the conducted mechanical vibrations from the actuator to the ear component are conducted from the actuator to the ear component without the vibrations passing through a looped portion (claim 34) or a spring portion (claim 41) (at least figs. 5 and 7-9 show embodiments of the elongate flexible conductor body without a looped or spring portion).
Shennib discloses the hearing aid device, including the actuator, is placed deep within the ear canal (col. 6, lines 37-39) and is stabilized by a retainer 56 and/or an adhesive (col. 12, lines 64-66) therefore the device is implanted within the ear canal and is considered to be an implantable device. This is further supported by the plain meaning of the term “implanted” which is “to fix or set securely or deeply” (Merriam-Webster), therefore the broadest reasonable interpretation of “implantable” is “able to be fixed or set securely or deeply.” 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leysieffer (US 6123660) in view of Shennib (US 6137889).
Claims 34 and 41: Leysieffer discloses a hearing prosthesis for delivering sound vibrations to a component of a recipient's ear, the hearing prosthesis comprising: 
an implantable actuator 22+30/32 configured to generate the sound vibrations (piezoelectric element 22 and electromagnetic arrangement 30/32 generate sound vibrations in membrane 18 in accordance with sound received from microphone 12, col. 3, lines 37-48, 52-55 and col. 4, lines 17-22, 37-46, and 56-64; housing 14 containing actuators 22+30/32 is implantable, col. 3, line 28); and 
elongate conductor body 20 adapted to be vibrationally connected to the actuator and adapted to be vibrationally coupled to the ear component and thus vibrationally couple the actuator to the ear component, and also thus vibrationally conduct mechanical vibrations from the actuator to the ear component (conductor 20 is vibrationally connected to the actuator 22+30/33 via vibratory membrane 18 and vibrationally coupled to a middle ear ossicle or directly to the inner ear, and thus vibrationally couples the actuator to the middle ear ossicle or inner ear (fig. 1 and col. 3, lines 38-41); deflections of the vibratory membrane 18 are transmitted via the coupling element 20 to the middle ear ossicle or inner ear (col. 3, lines 55-57), transmitting mechanical vibrations from the actuator 22+30/32 to the ossicle or inner ear constitutes “vibrationally conduct mechanical vibrations from the actuator to the ear component”), wherein 
the hearing prosthesis is configured such that the conducted mechanical vibrations from the actuator to the ear component are conducted from the actuator to the ear component without the vibrations passing through a looped portion (claim 34) or a spring portion (claim 41) (fig. 6 shows the conductor body does not have a looped or spring portion, therefore the conducted mechanical vibrations do not pass through a looped portion)
Leysieffer fails to disclose the elongate conductor body is a flexible conductor body. However, Shennib discloses an elongate flexible conductor body (vibrationally conductive member such as a filament shaft 30, col. 8, lines 13-15; filament assembly is preferably flexible, col. 10, lines 14-15; filament shaft 30 can be bent in situ, col. 10, lines 35-37; filament is designed to easily bend to optimize fit, col. 11, lines 12-14) which conducts audible vibrations from a transducer 40 to an ear component 18 (col. 6, lines 33-44; col. 11, lines 1-3) and thus vibrationally couples the actuator to the ear component, and also thus vibrationally conducts mechanical vibrations from the actuator to the ear component. Furthermore, at least figs. 5 and 7-9 show embodiments of the elongate flexible conductor body without a looped or spring portion; therefore, the conducted mechanical vibrations from the actuator to the ear component are conducted from the actuator to the ear component without the vibrations passing through a looped (claim 34) or spring portion (claim 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Leysieffer such that the elongate conductor body is flexible, as taught by Shennib, as Shennib discloses flexible elongate conductor bodies can be pre-formed either during manufacture or in situ to minimize static forces on the ear component while still effectively conducting sound vibrations to an ear component (abstract; col. 10, lines 31-38). Furthermore, Shennib discloses a flexible conductor can easily bend to optimize the fit of the filament to the patient’s anatomy (col. 11, lines 9-17).

Response to Arguments
Applicant submits “it is believed that the present application is in condition for allowance.” The examiner respectfully disagrees in light of the Shennib and Leysieffer references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        




/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791